Case 2:20-mc-00089-JAK-PD Document 25 Filed 03/22/21 Page 1 of 2 Page ID #:416



  1

  2
                                                              03/22/2021
  3
                                                                     tj
  4
  5                                                           JS-6
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    NATIONAL LABOR RELATIONS                    Case No. 2:20-mc-00089-JAK-PDx
       BOARD,
 12                                                ORDER APPROVING
                         Applicant,                WITHDRAWAL OF
 13                                                APPLICATION FOR ORDER
             v.                                    REQUIRING COMPLIANCE
 14                                                WITH ADMINISTRATIVE
                                                   SUBPOENA DUCES TECUM
 15    ROADRUNNER INTERMODAL                       B-1-18P6E39
 16    SERVICES,
                   Respondent.
 17
 18
 19         On September 4, 2020, the National Labor Relations Board (“NLRB”)
 20   filed an Application for Order Requiring Compliance with Administrative
 21   Subpoena Duces Tecum B-1-18P6E39 against Respondent Roadrunner
 22   Intermodal Services. [Dkt. No. 1.]
 23         Since the filing of the Application, the parties have met and conferred

 24   from September 2020 to March 2021 regarding the production of responsive

 25   documents. [See Dkt. Nos. 11, 18, 20, 22.]

 26         On March 17, 2021, the NLRB filed a motion to withdraw application

 27   for order requiring compliance with Administrative Subpoena Duces Tecum

 28   B-1-18P6E39. [Dkt. No. 23.]
Case 2:20-mc-00089-JAK-PD Document 25 Filed 03/22/21 Page 2 of 2 Page ID #:417



  1         The Court grants the NLRB’s motion to withdraw the Application and
  2   the case is now closed.
  3         IT IS SO ORDERED.
  4
      DATED: March 22, 2021.
  5
  6
                                         ____________________________________
  7                                      JOHN A. KRONSTADT
                                         UNITED STATES DISTRICT JUDGE
  8
  9
 10   Presented by:
 11
 12   _____________________________________
      PATRICIA DONAHUE
 13   UNITED STATES MAGISTRATE JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2
